plea agreement, this assertion has no support in the record. Accordingly,
                we
                            ORDER the judgment of the district court AFFIRMED. 2




                                                    Pickering


                                                                                    J.




                                                    Saitta


                cc. Hon. Steve L. Dobrescu, District Judge
                     Rodney Halbower
                     Attorney General/Carson City
                     White Pine County District Attorney
                     Attorney GeneraVEly
                     White Pine County Clerk




                       2 In light of this disposition, we deny as moot appellant's motions for
                appointment of counsel and to continue litigation. We have reviewed all
                documents that appellant has submitted in proper person to the clerk of
                this court in this matter, and we conclude that no relief based upon those
                submissions is warranted. To the extent that appellant has attempted to
                present claims or facts in those submissions which were not previously
                presented in the proceedings below, we have declined to consider them in
                the first instance.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A